Citation Nr: 0913496	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for left eye blindness, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a November 2006 
rating decisions of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied an increased rating for 
left eye blindness.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptomatology associated with 
the service-connected left eye disorder is more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrants a higher rating.  

The Board notes that the facts as delineated in the 
Representative's Informal Hearing Presentation dated in March 
2009 are relevant.  In this regard it was pointed out that in 
his substantive appeal dated in June 2007, the appellant 
requested a Travel Board hearing.  He withdrew this request 
in July 2007 and instead requested a local hearing at the RO.  
It was noted that when the Veteran arrived for the scheduled 
local hearing in June 2008, he stated that he did not wish to 
provide testimony, but did want a new VA examination to 
explain the problem with his eyes to a doctor.  The Decision 
Review Officer agreed to schedule an examination because the 
appellant said his condition had deteriorated.  The 
Representative stated that the Veteran asked that the 
examination not be scheduled in July or August 2008 as he 
would be out of state during that time frame.  

It was reported that despite his request, a compensation 
examination was scheduled in July 2008, but that it did not 
appear that the Veteran received notification.  The record 
reflects that an eye evaluation was nonetheless performed in 
July 2008 solely based on review of the claims folder, 
subsequent to which the disability evaluation was confirmed 
and continued.  

In correspondence dated in September 2008, the Veteran's 
Service Officer wrote that the appellant had called to 
reschedule his compensation and pension examination.  The 
record does not contain a response to this request.  The 
Representative requests that the case be remanded for a 
current VA examination because the veteran was not afforded a 
VA physical examination as promised.  Under the 
circumstances, the Board finds that good cause has been shown 
to schedule a new VA examination. See 38 C.F.R. §§ 3.158, 
3.655 (2008).

Through his Representative, the Veteran also avers that there 
is evidence of disfigurement for which he is entitled to 
separate rating for cosmetic defect.  It is contended that 
there is left eye pain or inflammation, as well as retained 
metallic fragments, and that other diagnostic codes may be 
applicable for which separate ratings or a higher disability 
level might be awarded.  It is contended that his condition 
has worsened since the most recent VA physical examination in 
2006.  

The Board finds that given the length of time since the last 
VA examination and VA clinical evidence reflecting continuing 
treatment, a current examination is in order to ascertain the 
current extent of service-connected left eye disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
VA examination is warranted in this regard.

Additionally, the claims folder indicates that the appellant 
appears to seek VA outpatient treatment for eye disability.  
The most recent records date through September 5, 2008.  As 
VA has notice of the potential existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dating from September 6, 2008 should be requested and 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from September 6, 2008 should be 
retrieved and associated with the 
claims folder.  

2.  The veteran should be 
scheduled for an examination by a 
VA ophthalmologist to determine 
the current severity of his 
service connected left eye 
disability.  The claims folder and 
a copy of this remand should be 
made available for review in 
conjunction with the examination.  
The examiner should indicate 
whether or not the claims folder 
is reviewed.  The examination 
report should include discussion 
of the veteran's documented 
medical history and assertions in 
a narrative report.  All 
appropriate tests and studies 
should be accomplished and 
clinical findings should be 
reported in detail.

The examiner should conduct a 
complete eye examination of both 
eyes, and discuss all current 
symptoms, clinical findings, and 
diagnoses, including the veteran's 
reported complaints of pain, 
retained metal fragments, active 
pathology, and cosmetic defect of 
the left eye.  He or she should 
comment on whether the veteran 
meets the criteria for loss of use 
or blindness in one eye, or having 
only light perception, as defined 
in 38 C.F.R. § 4.79 (2008).

The examiner should set forth all 
examination findings in a 
narrative report. 

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide the 
clinical findings.  If the report 
is insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue.  If the benefit is not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


